Citation Nr: 0009726	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  91-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a back disability.  

Entitlement to service connection for a hip disability.  

Entitlement to service connection for a knee disability.  

Entitlement to service connection for an ankle disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran had active military service from June 1968 to May 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision.  The Board in a 
June 1997 decision in pertinent part denied entitlement to 
service connection for back, ankle, hip and knee 
disabilities.  The veteran appealed these claims to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  The Court in an April 1999 memorandum decision 
reversed in part the Board's June 1997 decision that 
pertained to the denial of service connection for back, 
ankle, hip, and knee disabilities.  In pertinent part, the 
Court emphasized that it had previously addressed the issue 
of pain as a disability (citing Voyles v. Brown,  5 Vet. App. 
451, 453 (1993); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
Spurgeon, v. Brown, 10 Vet. App. 194 (1997)).  As a 
consequence, the Court remanded those claims for further 
development and adjudication on the merits.  

With respect to the merits, I find that the veteran's claims 
folder has conflicting opinions relative to the etiology of 
pain in the back, hips, knees and ankles.  For instance, of 
record is a February 1990 private medical statement from R. 
P. Segar, M.D. that indicates that the veteran's pain, caused 
by the service-connected varicosities in the lower 
extremities, caused him to to change his walking pattern, 
which caused him to develop pain in the lower back and hips.  
However, Dr. Segar did not indicate that the pain 
demonstrated in the lower extremities was due to knee and 
ankle disabilities developed secondary to service-connected 
varicose veins.  The record also demonstrates that the 
veteran also has a low back disability resulting in 
neurological complaints in the lower extremities.  

The report of the 1992 VA examination shows an impression 
that the veteran had back, hip and bilateral knee pain due to 
probable arthritis.  However, there is no relationship drawn 
between these symptoms and the veteran's service-connected 
varicose veins.  Moreover, there is no reference to the 
complaints of pain in the ankles.   

The February 1995 medical statement from P. A. Landry, M.D., 
reflects that the veteran has chronic lower extremity and 
back pain related to nerve damage.  Furthermore, July 1995 
and October 1996 statements from D. E. Allie, M.D. are to the 
effect that disability in the lower extremities is 
multifactorial, involving the peripheral vascular disease, 
peripheral neuropathy, and orthopedic and neurological 
conditions in the back.  However, there is no opinion of 
record based on a review of the entire record with respect to 
whether or not service-connected disability caused or 
worsened the existing disabilities in the back and lower 
extremities.  This type of opinion is crucial to a 
determination of the veteran's entitlement to secondary 
service connection for pain in the back, hips, knees and 
ankles.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of existing 
disabilities in the back, hips, knees and 
ankles.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner(s) for use in studying the 
case.  Each examiner is requested to 
provide (1) diagnosis of the existing 
disabilities in the back, hips, knees and 
ankles and (2) an opinion concerning the 
medical probability that any such 
disability was caused or worsened by 
service-connected varicose veins.  The 
clinical bases for these opinions should 
be set forth in detail.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



